     Reset FormCase      2:20-cr-00322-ODW UNITED STATES
                                            Document 12 DISTRICT  COURTPage 1 of 2 Page ID #:78
                                                         Filed 07/29/20
                                          CENTRAL DISTRICT OF CALIFORNIA
                                                                 CASE SUMMARY                                                7/29/2020
        Case Number        2:20-cr-00322-ODW                                          Defendant Number 1                           DD


        U.S.A. v. RAMON OLORUNWA ABBAS                                                Year of Birth 1982
            Indictment                    ✔   Information                Investigative agency (FBI, DEA, etc.) FBI

NOTE: All items MUST be completed. If you do not know the answer or a question is not applicable to your case, enter "N/A."
OFFENSE/VENUE                                                                  PREVIOUSLY FILED COMPLAINT/CVB CITATION
a. Offense charged as a:                                                       A complaint/CVB citation was previously filed on: 6/25/2020
                                                                               Case Number: 2:20-MJ-02992
     Class A Misdemeanor          Minor Offense        Petty Offense
                                                                               Assigned Judge:      DUTY
     Class B Misdemeanor          Class C Misdemeanor       ✔   Felony
                                                                               Charging: 18 U.S.C. § 1956(h)
b. Date of Offense Continuing
                                                                               The complaint/CVB citation:
c. County in which first offense occurred
                                                                                    ✔ is still pending
Los Angeles                                                                               was dismissed on: N/A
d. The crimes charged are alleged to have been committed in
   (CHECK ALL THAT APPLY):                                                     PREVIOUS COUNSEL
                                                                               Was defendant previously represented?          No        ✔   Yes
       ✔ Los Angeles                  Ventura
                                                                               IF YES, provide Name:       Gal Pissetzky
            Orange                         Santa Barbara
                                                                                       Phone Number: 312.566.9900
            Riverside                      San Luis Obispo
                                                                               COMPLEX CASE
            San Bernardino                 Other                               Are there 8 or more defendants in the Indictment/Information?
                                                                                        Yes*        ✔ No
Citation of Offense 18 U.S.C. §§ 1349, 1956(h),
                                                                               Will more than 12 days be required to present government's
1956(a)(2)(B(i), 1957, 2(a), 981 and 982; 28 U.S.C. § 2461(c)                  evidence in the case-in-chief?
                                                                                       Yes*          ✔ No
e. Division in which the MAJORITY of events, acts, or omissions
   giving rise to the crime or crimes charged occurred:                        *AN ORIGINAL AND 1 COPY (UNLESS ELECTRONICALLY FILED)
                                                                               OF THE NOTICE OF COMPLEX CASE MUST BE FILED AT THE
✔    Western (Los Angeles, San Luis Obispo, Santa Barbara, Ventura)            TIME THE INDICTMENT IS FILED IF EITHER "YES" BOX IS
                                                                               CHECKED.
     Eastern (Riverside and San Bernardino)         Southern (Orange)
                                                                               SUPERSEDING INDICTMENT/INFORMATION
RELATED CASE                                                                   IS THIS A NEW DEFENDANT?                Yes    No

Has an indictment or information involving this defendant and                  This is the N/A     superseding charge (i.e., 1st, 2nd).
the same transaction or series of transactions been previously                 The superseding case was previously filed on:
filed and dismissed before trial?
                                                                               N/A
        ✔ No          Yes
                                                                               Case Number N/A
        If "Yes," Case Number: N/A
                                                                               The superseded case:
Pursuant to General Order 19-03, criminal cases may be related
if a previously filed indictment or information and the present                   is still pending before Judge/Magistrate Judge
case:                                                                          N/A
    a. arise out of the same conspiracy, common scheme,
       transaction, series of transactions or events; or                              was previously dismissed on N/A

    b. involve one or more defendants in common, and would                     Are there 8 or more defendants in the superseding case?
       entail substantial duplication of labor in pretrial, trial or                    Yes*           No
       sentencing proceedings if heard by different judges.                    Will more than 12 days be required to present government's
                                                                               evidence in the case-in-chief?
Related case(s), if any (MUST MATCH NOTICE OF RELATED
                                                                                        Yes*            No
CASE): N/A
                                                                               Was a Notice of Complex Case filed on the Indictment or
                                                                               Information?
                                                                                        Yes            No
                                                                               *AN ORIGINAL AND 1 COPY OF THE NOTICE OF COMPLEX CASE
                                                                               MUST BE FILED AT THE TIME THE SUPERSEDING INDICTMENT IS
                                                                               FILED IF EITHER "YES" BOX IS CHECKED.
CR-72 (03/19)                                                          CASE SUMMARY                                                         Page 1 of 2
                   Case 2:20-cr-00322-ODW UNITED STATES
                                           Document 12 DISTRICT  COURTPage 2 of 2 Page ID #:79
                                                        Filed 07/29/20
                                         CENTRAL DISTRICT OF CALIFORNIA
                                                               CASE SUMMARY

INTERPRETER                                                                 CUSTODY STATUS
Is an interpreter required?         YES        ✔   NO                         Defendant is not in custody:
IF YES, list language and/or dialect:                                         a. Date and time of arrest on complaint: N/A
                                                                              b. Posted bond at complaint level on: N/A
N/A
                                                                                   in the amount of $ N/A
OTHER                                                                                                                 No
                                                                              c. PSA supervision?           Yes
 ✔   Male                 Female                                              d. Is on bail or release from another district:
     U.S. Citizen     ✔   Alien                                               N/A

Alias Name(s)       Ray Hushpuppi, Hush                                       Defendant is in custody:
                                                                              a. Place of incarceration:          State    ✔   Federal
This defendant is charged in:                                                 b. Name of Institution: NV Southern Detention Center
     ✔ All counts                                                             c. If Federal, U.S. Marshals Service Registration Number:
         Only counts:                                                            54313-424
                                                                              d.   ✔   Solely on this charge. Date and time of arrest:
     This defendant is designated as "High Risk" per                            July 1, 2020
     18 USC § 3146(a)(2) by the U.S. Attorney.                                e. On another conviction:              Yes                 ✔   No
     This defendant is designated as "Special Case" per
                                                                                    IF YES :     State               Federal                 Writ of Issue
     18 USC § 3166(b)(7).
                                            Yes     ✔   No                    f. Awaiting trial on other charges:          Yes       ✔       No
Is defendant a juvenile?
IF YES, should matter be sealed?            Yes         No                          IF YES :     State        Federal          AND
                                                                                   Name of Court: N/A
The area(s) of substantive law that will be involved in this case
                                                                                   Date transferred to federal custody: N/A
include(s):
    financial institution fraud           public corruption                   This person/proceeding is transferred from another district
                                                                              pursuant to F.R.Cr.P.         20             21             40
     government fraud                        tax offenses
     environmental issues               ✔    mail/wire fraud
     narcotics offenses                      immigration offenses
     violent crimes/firearms                 corporate fraud
✔    Other      Money Laundering




EXCLUDABLE TIME

Determinations as to excludable time prior to filing indictment/information. EXPLAIN:




            Date      07/29/2020
                                                                            Signature
                                                                               nat
                                                                                 ature off Assistant U.S. Attorney
                                                                            Joseph B. Woodring
                                                                            Print Name
CR-72 (03/19)                                                       CASE SUMMARY                                                                  Page 2 of 2
